DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/20/2022 has been entered:
Claim 1 – 8 and 12 – 20 remain pending in the application;
Claim 1, 2, 12, 13, 18 and 19 are amended;
Claim 9 – 11 are cancelled.

Applicant’s amendments filed on 10/20/2022 do overcome each and every 112(d) claim rejections as set forth in the Non-Final Office Action mailed on 07/26/2022. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 102/103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the robot is configured to predict where the position and orientation of the end effector will be based on the last known unoccluded location of the end effector and the acceleration data from the inertial measurement unit, wherein the robot is configured to perform double integration of the acceleration data from the inertial measurement unit to predict the position and orientation of the end-effector”, and submitted on p.7 that “none of the cited references teach or suggest 1) performing double integration of INIU data and 2) the integration operation is performed on the acceleration data.” Applicant’s arguments have been fully considered and the corresponding 102 rejection is withdrawn. However, applicant’s arguments are moot in view of new grounds of 103 rejection.
First, although Wu does not explicitly teach the double integration of acceleration data, Wu teaches the equations about the relationship between moving distance and velocity vectors (see Wu, [0090], [0091], [0108] and [0109]), it is also fundamental physics knowledge that distance is an integration function of velocity over time, and velocity is an integration function of acceleration. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, the equations as taught by Wu indicate the double integration of acceleration data to derive the movement position.
Second, since applicant’s amendment changes the scope of claim and for the purpose of compact prosecution, new reference Rastegar et al. (US 5,179,514; published on 01/12/1993) (hereinafter “Rastegar”) is introduced in new grounds of rejection to further teaches the amended limitations in combination with other cited reference. More specifically, Rastegar teaches the calculation of end-effector position based on double integration of acceleration data (see detail in later 103 rejections).
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 12 and 18, applicant amended claims to include similar limitations as amended claim 1, and applicant’s arguments submitted on p.7 rely exclusively on the supposed deficiency as the rejection of claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of dependent claim 2, 13 and 19, applicant amended each claim to include limitation “wherein the robot is configured to predict where the position and orientation of the end effector will be by Kalman filtering the data from the inertial measurement unit”, and submitted on p.8 that “Dependent claims 2, 13 and 19 all recite use of a Kalman filtering on the IMU data for removing drift of IMU data. For this additional reason, applicant submits that claims 2, 13 and 19 are patentable.” Applicant’s arguments have been fully considered and the corresponding 102 rejections are withdrawn. However, applicant’s arguments are moot in view of new grounds of 103 rejections.
Since applicant’s amendments change the scope of claims, new reference Ahn et al. (US 2013/0116823 A1; published on 05/09/2013) (hereinafter “Ahn”) is introduced in new grounds of rejection to teach the amended claims in combination with other cited reference. More specifically, Ahn teaches a position recognition algorithm using Kalman filtering on the IMU data (see detail in later 103 rejection).
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all other corresponding dependent claims, applicant’s arguments submitted on p.7 rely exclusive on the supposed deficiency as the rejection of parent claim 1, 12 and 18. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s arguments submitted on p.7 – 8 have been fully considered but the amendment to claims renders arguments moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 8 and 12 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the acceleration data" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites the limitation "the data" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 12 recites the limitation "the acceleration data" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites the limitation "the data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 18 recites the limitation "the acceleration data" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 19 recites the limitation "the data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Thus, claim 1, 2, 12, 13, 18, 19 and all corresponding dependent claim 14 – 16 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 – 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0088410 A1; published on 03/27/2014) in view of Rastegar et al. (US 5,179,514; published on 01/12/1993) (hereinafter “Rastegar”).

Regarding claim 1, Wu teaches a surgical robot system ("FIG. 1 is a perspective view of a navigation system of the present invention being used in conjunction with a robotic manipulator …" [0022]; "… a surgical navigation system 20 …" [0031]), comprising:
a robot ("… to control a robotic manipulator 56 …" [0055]) comprising:
a robot base (see Fig.1);
a robot arm coupled to the robot base ("The manipulator has a plurality of arms …" [0126]; see Fig.1);
an end-effector coupled to the robot arm ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]; "… and a cutting tool carried by at least one of said plurality of arms." [0126]; see Fig.1), wherein the robot is configured to control movement of the end-effector to perform a surgical procedure ("A robotic control system controls or constrains movement of the cutting tool in at least 5 degrees of freedom." [0126]; "This communication provides closed loop control to control cutting of the anatomy such that the cutting occurs within a predefined boundary." [0127]); and
an inertial measurement unit coupled to the robot arm ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1); and
a camera ("… includes a camera unit 36." [0033]) configured to capture one or more pictures or videos used to determine a location of the end-effector ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]), wherein the inertial measurement unit is configured to capture one or more measurements used to determine the location of the end-effector ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]) and wherein the robot is configured to predict where the position and orientation of the end effector (“The equations described in steps 316-322 can then be used to determine new positions of the LEDs 50 a, 50 b, 50 c.” [0105]) will be based on the last known unoccluded location of the end effector and the acceleration data from the inertial measurement unit (“In step 216, the localization engine 100 calculates the movements, i.e., the change in position Δx (in Cartesian coordinates), of each of the unmeasured LEDs 50 b, 50 c from time t0 to time t1 based on the calculated velocity vectors of LEDs 50 b, 50 c and the change in time.” [0090]; “Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60.” [0105]).
Although Wu does not explicitly teach the double integration of acceleration data, Wu teaches the equations about the relationship between moving distance and velocity vectors (see Wu, [0090], [0091], [0108] and [0109]), it is also fundamental physics knowledge that distance is an integration function of velocity over time, and velocity is an integration function of acceleration. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, the equations as taught by Wu indicate the double integration of acceleration data to derive the movement position.
In addition, in the same field of endeavor, Rastegar teaches wherein the robot is configured to perform double integration of the acceleration data from the inertial measurement unit to predict the position and orientation of the end-effector (“The position of the end-effector can be written either in terms of the position vector as r(Φ), or as a function of the distance traveled along the path q(s).” Col.6, Ln.42 – 54; here the position vector or path include both position and orientation according to the definition of vector or path; “Now let the acceleration of the end-effector along the specified path be given as … Integrating the equation (9) with respect to time, and … the velocity along the path is obtained as … By integrating the equation (10), the variable s becomes …” Col.7, Ln.6 – Col.8, Ln.30; equation 9 is the acceleration, equation 10 is velocity which is integration of equation 9, equation 16 is position variable which is integration of equation 10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the fundamental physics knowledge about the integration of acceleration data to derive position data as taught by Rastegar to further calculate marker positions as taught by Wu. Doing so would make it possible “for trajectory control of robot manipulators or the like” (see Rastegar; Col.2, Ln.13 – 15).

Regarding claim 3, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the one or more pictures or videos are used to determine the location of the end-effector and an orientation of the end-effector when the view of the camera is not occluded ("Localization engine 100 receives as inputs the optically-based signals from the camera controller 42 … the pose (position and orientation) ... Based on the same signals received for the instrument tracker 48, the localization engine 100 determines the pose of the instrument tracker coordinate system TLTR in the localizer coordinate system LCLZ." [0064]).

Regarding claim 4, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the inertial measurement unit comprises an accelerometer, and wherein the one or more measurements comprise an acceleration of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]).

Regarding claim 5, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the inertial measurement unit comprises a gyroscope, and wherein the one or more measurements comprise an orientation of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]).

Regarding claim 6, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the location of the end-effector when the view of the camera is occluded is determined ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement …" [0104]; see Fig.6) using:
a last unoccluded location and orientation of the end-effector based on the one or more pictures or videos before the view of the camera is occluded ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]); and
the one or more measurements captured by the inertial measurement unit while the view of the camera is occluded, wherein the one or more measurements comprise an acceleration ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]) and an orientation of the end-effector ("… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).

Regarding claim 7, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the end-effector is configured to provide a bone graft ("The cutting system could be used to prepare bone for surgical implants such as hip and knee implants, including unicompartmental, bicompartmental, or total knee implants." [0125]).

Regarding claim 8, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, and Wu further teaches wherein the end-effector comprises one or more instruments designed for performing a surgical procedure ("… surgical procedures carried out by surgical cutting instruments. Both the instrument 22 and the anatomy being cut are outfitted with trackers 50 such that the navigation system 20 can track the position and orientation of the instrument 22 and the anatomy being cut, such as bone." [0124]).

Regarding claim 18, Wu teaches a method for controlling a robot ("The present invention relates to systems and methods that utilize optical sensors and non-optical sensors to determine the position and/or orientation of objects." [0013]), comprising:
receiving information from a camera ("The camera unit 36 includes a camera controller 42 in communication with the optical sensors 40 to receive signals from the optical sensors 40." [0035]), wherein the information from the camera comprises one or more pictures or videos of an end-effector of the robot ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]);
receiving information from an inertial measurement unit, wherein the information from the inertial measurement unit comprises an acceleration, an orientation, or both of the end-effector of the robot ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1);
determining whether a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]); and
determining a location and an orientation of the end-effector of the robot ("The camera unit 36 receives optical signals ... The gyroscope sensors 60 transmit non-optical signals ... Based on the received optical and non-optical signals, navigation processor 52 generates data indicating the relative positions and orientations of the trackers 44, 46, 48 relative to the localizer 34." {0053]), when the view of the camera is occluded, based at least partially upon the information from the camera and the information from the inertial measurement unit ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]), wherein the robot is configured to predict where the position and orientation of the end effector (“The equations described in steps 316-322 can then be used to determine new positions of the LEDs 50 a, 50 b, 50 c.” [0105]) will be based on the last known unoccluded location of the end effector and the acceleration data from the inertial measurement unit (“In step 216, the localization engine 100 calculates the movements, i.e., the change in position Δx (in Cartesian coordinates), of each of the unmeasured LEDs 50 b, 50 c from time t0 to time t1 based on the calculated velocity vectors of LEDs 50 b, 50 c and the change in time.” [0090]; “Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60.” [0105]).
Although Wu does not explicitly teach the double integration of acceleration data, Wu teaches the equations about the relationship between moving distance and velocity vectors (see Wu, [0090], [0091], [0108] and [0109]), it is also fundamental physics knowledge that distance is an integration function of velocity over time, and velocity is an integration function of acceleration. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, the equations as taught by Wu indicate the double integration of acceleration data to derive the movement position.
In addition, in the same field of endeavor, Rastegar teaches wherein the robot is configured to perform double integration of the acceleration data from the inertial measurement unit to predict the position and orientation of the end-effector (“The position of the end-effector can be written either in terms of the position vector as r(Φ), or as a function of the distance traveled along the path q(s).” Col.6, Ln.42 – 54; here the position vector or path include both position and orientation according to the definition of vector or path; “Now let the acceleration of the end-effector along the specified path be given as … Integrating the equation (9) with respect to time, and … the velocity along the path is obtained as … By integrating the equation (10), the variable s becomes …” Col.7, Ln.6 – Col.8, Ln.30; equation 9 is the acceleration, equation 10 is velocity which is integration of equation 9, equation 16 is position variable which is integration of equation 10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the fundamental physics knowledge about the integration of acceleration data to derive position data as taught by Rastegar to further calculate marker positions as taught by Wu. Doing so would make it possible “for trajectory control of robot manipulators or the like” (see Rastegar; Col.2, Ln.13 – 15).

Regarding claim 20, Wu in view of Rastegar teaches all claim limitations, as applied in claim 18, and Wu further teaches wherein determining the location and the orientation of the end-effector of the robot, when the view of the camera is occluded, also comprises predicting movement of the end-effector of the robot, when the view of the camera is occluded, based at least partially upon the information from the inertial measurement unit ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]; "… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).


Claim(s) 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rastegar, as applied in claim 1 and 18 respectively, and further in view of Ahn et al. (US 2013/0116823 A1; published on 05/09/2013) (hereinafter “Ahn”).

Regarding claim 2, Wu in view of Rastegar teaches all claim limitations, as applied in claim 1, except wherein the robot is configured to predict where the position and orientation of the end effector will be by Kalman filtering the data from the inertial measurement unit.
However, in the same field of endeavor, Ahn teaches wherein the robot is configured to predict where the position and orientation of the end effector (“The fourth local filter 420 uses the inertial sensor 130 as the sensor configured to perform the position recognition of the walking robot 10, and by using the three-dimensional acceleration information and the three-dimensional angular velocity information, updates the predicted position/posture information of the walking robot 10.” [0117]) will be by Kalman filtering the data from the inertial measurement unit (“In the update stage of each of the local filters 310, 320, 330, and 340, a Kalman Filter Update is performed by using the measured information z(k), which is obtained through the pre-processing of the detection information of each of the sensors 110, 120, and 130, and a predicted measurement value H(k), which is calculated by use of the state variable (xL(k|k)) obtained from the prediction stage.” [0074]; here the fourth local filter is equivalent to the inertial sensor as fourth local filter 420).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tracking as taught by Wu with the using of Kalman filter in position prediction as taught by Ahn. Doing so would make it possible for “enhancing performance in position recognition (accuracy and convergence in position recognition) of the mobile apparatus by performing the position recognition through a distributed filter system, which includes a plurality of local filters, each independently operating, and a single fusion filter that integrates the position recognition result performed by each of the plurality of local filters” (see Ahn; [0010]).

Regarding claim 19, Wu in view of Rastegar teaches all claim limitations, as applied in claim 18, and Wu further teaches wherein determining the location and the orientation of the end-effector of the robot, when the view of the camera is occluded, comprises determining a last-known location and orientation of the end-effector of the robot before the view of the camera is occluded based at least partially upon the information from the camera ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]).
Wu in view of Rastegar fails to explicitly teach performing Kalman filtering of the data from the inertial measurement unit.
However, in the same field of endeavor, Ahn teaches performing Kalman filtering of the data from the inertial measurement unit (“In the update stage of each of the local filters 310, 320, 330, and 340, a Kalman Filter Update is performed by using the measured information z(k), which is obtained through the pre-processing of the detection information of each of the sensors 110, 120, and 130, and a predicted measurement value H(k), which is calculated by use of the state variable (xL(k|k)) obtained from the prediction stage.” [0074]; here the fourth local filter is equivalent to the inertial sensor as fourth local filter 420).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tracking as taught by Wu with the using of Kalman filter in position prediction as taught by Ahn. Doing so would make it possible for “enhancing performance in position recognition (accuracy and convergence in position recognition) of the mobile apparatus by performing the position recognition through a distributed filter system, which includes a plurality of local filters, each independently operating, and a single fusion filter that integrates the position recognition result performed by each of the plurality of local filters” (see Ahn; [0010]).


Claim(s) 12 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rastegar and Kostrzewski et al. (US 2016/0128789 A1; published on 05/12/2016) (hereinafter "Kostrzewski").

Regarding claim 12, Wu teaches a surgical robot system ("FIG. 1 is a perspective view of a navigation system of the present invention being used in conjunction with a robotic manipulator …" [0022]; "… a surgical navigation system 20 …" [0031]), comprising:
a robot ("… to control a robotic manipulator 56 …" [0055]) comprising:
a robot base (see Fig.1);
a robot arm coupled to the robot base ("The manipulator has a plurality of arms …" [0126]; see Fig.1);
an end-effector coupled to the robot arm ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]; "… and a cutting tool carried by at least one of said plurality of arms." [0126]; see Fig.1), wherein the robot is configured to control movement of the end-effector to perform a surgical procedure ("A robotic control system controls or constrains movement of the cutting tool in at least 5 degrees of freedom." [0126]; "This communication provides closed loop control to control cutting of the anatomy such that the cutting occurs within a predefined boundary." [0127]); and
an inertial measurement unit coupled to the robot arm ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1); and
an instrument ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]);
a camera ("… includes a camera unit 36." [0033]) configured to capture one or more pictures or videos used to determine a location of the end-effector ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]), wherein the inertial measurement unit is configured to capture one or more measurements used to determine the location of the end-effector ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]) and wherein the robot is configured to predict where the position and orientation of the end effector (“The equations described in steps 316-322 can then be used to determine new positions of the LEDs 50 a, 50 b, 50 c.” [0105]) will be based on the last known unoccluded location of the end effector and the acceleration data from the inertial measurement unit (“In step 216, the localization engine 100 calculates the movements, i.e., the change in position Δx (in Cartesian coordinates), of each of the unmeasured LEDs 50 b, 50 c from time t0 to time t1 based on the calculated velocity vectors of LEDs 50 b, 50 c and the change in time.” [0090]; “Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60.” [0105]).
Although Wu does not explicitly teach the double integration of acceleration data, Wu teaches the equations about the relationship between moving distance and velocity vectors (see Wu, [0090], [0091], [0108] and [0109]), it is also fundamental physics knowledge that distance is an integration function of velocity over time, and velocity is an integration function of acceleration. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, the equations as taught by Wu indicate the double integration of acceleration data to derive the movement position.
In addition, in the same field of endeavor, Rastegar teaches wherein the robot is configured to perform double integration of the acceleration data from the inertial measurement unit to predict the position and orientation of the end-effector (“The position of the end-effector can be written either in terms of the position vector as r(Φ), or as a function of the distance traveled along the path q(s).” Col.6, Ln.42 – 54; here the position vector or path include both position and orientation according to the definition of vector or path; “Now let the acceleration of the end-effector along the specified path be given as … Integrating the equation (9) with respect to time, and … the velocity along the path is obtained as … By integrating the equation (10), the variable s becomes …” Col.7, Ln.6 – Col.8, Ln.30; equation 9 is the acceleration, equation 10 is velocity which is integration of equation 9, equation 16 is position variable which is integration of equation 10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to utilize the fundamental physics knowledge about the integration of acceleration data to derive position data as taught by Rastegar to further calculate marker positions as taught by Wu. Doing so would make it possible “for trajectory control of robot manipulators or the like” (see Rastegar; Col.2, Ln.13 – 15).
Wu in view of Rastegar fails to explicitly teach wherein the end-effector comprises a guide tube; and the instrument is configured to be coupled to the guide tube; and an implant configured to be detachably coupled to the instrument, wherein the implant is configured to be inserted in a patient.
However, in the same field of endeavor, Kostrzewski teaches wherein the end-effector comprises a guide tube ("An end-effector, such as surgical instrument guide 206 ..." [0071]; "… a drill guide 508 through which …" [0076]); and
an instrument ("… a drill bit 522 that is coupled to a hand drill 516 that may be used by a surgeon during a surgical operation … Other surgical instruments may be used with the system, such as a tap, screw driver, or awl." [0076]) is configured to be coupled to the guide tube ("… a drill guide 508 through which the drill bit 522 passes." [0076]; Fig.5B, Fig.6); and
an implant is configured to be detachably coupled to the instrument, wherein the implant is configured to be inserted in a patient ("After drilling through the tool guide, the surgeon places the screw through the drilled hole (908)." [0084]; "An implant may be inserted through the guiding tube and fixed to the patient anatomy (1220). After fixing the implant to the patient anatomy ..." [0103]; both screw and implant are fixed with anatomy which indicate that screw and implant are detached from the driver).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surgical robot as taught by Wu to hold the surgical instrument as taught by Kostrzewski. By using a guide tube to hold surgical instrument, it is possible that "the robot may be placed in a holding position mode such that movement of the instrument is restricted along the trajectory" which allows a surgeon to perform several procedures in one position (see Kostrzewski; [0103]).

Regarding claim 14, Wu in view of Rastegar and Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the inertial measurement unit comprises a gyroscope, and wherein the one or more measurements comprise an orientation of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]).

Regarding claim 15, Wu in view of Rastegar and Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the one or more measurements are related to pitch, roll, and yaw of the end-effector ("… the gyroscope sensors 60 output readings indicative of the angular velocities relative to x-, y-, and z-axes of a gyroscope coordinate system." [0045]; "… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when the view of the camera is occluded ("When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time ..." [0105]).

Regarding claim 16, Wu in view of Rastegar and Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein movement of the end-effector continues after the view of the camera is occluded ("The navigation system 20 can be used in a closed loop manner to control surgical procedures carried out by surgical cutting instruments." [0124]; see flowchart in Fig.6, the tracking is not stopped when LED is blocked).

Regarding claim 17, Wu in view of Rastegar and Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the location of the end-effector when the view of the camera is occluded is determined ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement …" [0104]; see Fig.6) using:
a last unoccluded location and orientation of the end-effector based on the one or more pictures or videos before the view of the camera is occluded ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]); and
the one or more measurements captured by the inertial measurement unit while the view of the camera is occluded, wherein the one or more measurements comprise an acceleration ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]) and an orientation of the end-effector ("… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rastegar and Kostrzewski, as applied in claim 12, and further in view of Ahn.

Regarding claim 13, Wu in view of Rastegar and Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the inertial measurement unit comprises an accelerometer, and wherein the one or more measurements comprise an acceleration of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]).
Wu in view of Rastegar and Kostrzewski fails to explicitly teach wherein the robot is configured to predict where the position and orientation of the end effector will be by Kalman filtering the data from the inertial measurement unit.
However, in the same field of endeavor, Ahn teaches wherein the robot is configured to predict where the position and orientation of the end effector (“The fourth local filter 420 uses the inertial sensor 130 as the sensor configured to perform the position recognition of the walking robot 10, and by using the three-dimensional acceleration information and the three-dimensional angular velocity information, updates the predicted position/posture information of the walking robot 10.” [0117]) will be by Kalman filtering the data from the inertial measurement unit (“In the update stage of each of the local filters 310, 320, 330, and 340, a Kalman Filter Update is performed by using the measured information z(k), which is obtained through the pre-processing of the detection information of each of the sensors 110, 120, and 130, and a predicted measurement value H(k), which is calculated by use of the state variable (xL(k|k)) obtained from the prediction stage.” [0074]; here the fourth local filter is equivalent to the inertial sensor as fourth local filter 420).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end effector tracking as taught by Wu with the using of Kalman filter in position prediction as taught by Ahn. Doing so would make it possible for “enhancing performance in position recognition (accuracy and convergence in position recognition) of the mobile apparatus by performing the position recognition through a distributed filter system, which includes a plurality of local filters, each independently operating, and a single fusion filter that integrates the position recognition result performed by each of the plurality of local filters” (see Ahn; [0010]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793